Citation Nr: 1007454	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wilmington, Delaware.  

The Veteran appeared at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The newly reopened claim of service connection for an 
acquired psychiatric disorder, to include an anxiety 
disorder, is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In a September 2004 rating determination, the RO denied 
service connection for an anxiety disorder on the basis that 
new and material evidence had not been received to reopen the 
previously denied claim; the Veteran was notified of this 
decision that same month and did not appeal.

2.  Evidence received since the September 2004 rating 
decision denial of service connection for an anxiety disorder 
on the basis that new and material evidence had not been 
received raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1. The RO's September 2004 rating determination denying 
service connection for an anxiety disorder on the basis that 
new and material evidence had not been received became final.  
38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2. Evidence received since the September 2004 rating 
determination denying service connection for an anxiety 
disorder on the basis that new and material evidence had not 
been received is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions on this claim, as it relates to the issue 
of whether new and material evidence has been received to 
reopen the claim of service connection for an anxiety 
disorder, further assistance is not required to substantiate 
that element of the claim.




New and Material

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  As noted above, the 
RO denied service connection for an anxiety disorder on the 
basis that new and material evidence had not been received in 
September 2004.  The Veteran did not file an appeal, and the 
September 2004 rating decision became final.  38 U.S.C.A. 
§ 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the RO originally denied service 
connection for an anxiety disorder in June 1974.  In denying 
service connection, the RO observed that the Veteran 
requested to see a psychiatrist in May 1969 as a result of 
domestic problems and problems adjusting to Army life.  The 
RO stated that the results of the examination, if performed, 
were not available.  The RO further indicated that the 
results of the January 1971 service separation examination 
were silent for any psychiatric difficulties.  The Veteran 
was noted to have had no treatment for nerves in service.  
The RO observed that the Veteran was treated in January 1974 
for anxiety neurosis in a dependent personality with 
hysterical and explosive personality features.  The RO found 
that a nervous condition was not incurred in or aggravated by 
service.  The Veteran was notified of this decision in June 
1974 and did not appeal.  Thus, the decision became final.  

In a September 2004 rating determination, the RO denied 
service connection for an anxiety disorder on the basis that 
new and material evidence had not been received to reopen the 
claim.  The RO noted that evidence reviewed included service 
medical records from April 1969 to April 1971; treatment 
records from the Wilmington VAMC from March through May 2004; 
treatment reports from the Delaware Department of Mental 
Health from January 1974 through February 1976; treatment 
reports from the Veteran's private physician, A. Garbayo, 
M.D.; and records from the Social Security Administration 
Disability Determination Services from February 1983 through 
November 1991.

In denying service connection, the RO noted that the claim 
for service connection for an anxiety disorder had been 
previously denied.  The RO observed that the Veteran had 
submitted treatment records from the Delaware Mental Health 
Clinic showing a diagnosis of anxiety neurosis and explosive 
disorder with hysterical features.  The RO also noted that 
the Veteran was diagnosed as having anxiety, depression, and 
paranoia.  It further observed that a Social Security 
evaluation from 1983 had diagnosed a personality disorder and 
that a 1988 Social Security evaluation had diagnosed the 
Veteran as having a panic disorder with agoraphobia, bipolar 
disorder, and posttraumatic stress disorder.  The RO observed 
that all of the treatment notes referenced mental health 
problems which developed after sustaining an injury and not 
being able to obtain Social Security Disability benefits.  
The RO noted that there was no mention of any history of 
anxiety or mental health problems in service.  The RO denied 
service connection on the basis that new and material 
evidence had not been received to reopen the claim of service 
connection for an anxiety disorder. 

Evidence received following the September 2004 rating 
determination included duplicate copies of treatment records 
that had been previously considered; additional treatment 
records showing continuing treatment for bipolar disorder, 
generalized anxiety disorder, and PTSD; statements from the 
Veteran; and the testimony of the veteran and his spouse at 
the time of the September 2009 hearing.  

At the time of the hearing, the Veteran testified that he was 
seen at the Mental Health Clinic while in service.  Both the 
Veteran and his wife testified that he was seen within six 
months after his release from service with mental health 
problems.  Moreover, both the Veteran and his wife testified 
that he had been on medications for psychiatric problems 
since 1971.  The Veteran reported that he had inquired about 
prescription records dating back to that time from VA but was 
told that the records were not kept for such an extended 
period.  

Based upon the testimony of the Veteran and his wife, the 
Veteran appears to have received psychiatric treatment and 
medication for psychiatric difficulties within one year of 
his separation from service.  One the bases for the previous 
denial was that there was no evidence of any treatment being 
related to the Veteran's period of service.  The testimony of 
both the Veteran and his wife relates to previously 
unestablished elements of the claim of a current disability 
and a link between the current disability and service, and 
provides a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). Therefore, the Veteran's claim 
of service connection for an anxiety disorder is reopened.  


ORDER

New and material evidence having been received the claim of 
service connection for an anxiety disorder is reopened.


REMAND

As the claim of service connection for an anxiety disorder 
has been reopened, additional development is warranted.  
Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Moreover, a review of the Veteran's service treatment records 
reveals that he was seen with complaints of nervousness and 
adjustment problems on at least two occasions during service.  
The Board further notes that while normal psychiatric 
findings were reported at the time of the Veteran's January 
1971 service separation examination, he did check the "yes" 
boxes when asked if he had or had ever had nervous trouble of 
any sort; depression or excessive worry; frequent trouble 
sleeping; and frequent or terrifying nightmares.  The Board 
further observes that at the time of a January 30, 1971, 
visit, the Veteran reported being nervous and unable to sleep 
and was prescribed Librium.  Based upon the above, a VA 
examination to determine the nature and etiology of any 
current psychiatric disorder and its relationship, if any, to 
the Veteran's period of service is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current acquired psychiatric 
disorder.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and review should be 
noted on the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
acquired psychiatric disorder is related 
to the Veteran's period of service.  A 
rationale should be provided for the 
opinion.

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


